DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/12/2017 and
7/20/2017. The submissions are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 24 objected to because of the following informalities:  
Regarding claim 24, the claim is currently dependent on a non-existent claim 32. It appears that the claim should be dependent upon claim 23. For present purposes of examination the claim is considered to be dependent on claim 23. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 10, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, O., et al., (“Data-driven estimation of cardiac electrical diffusivity from 12-lead ECG signals, Medical Image Analysis. Vol 18, 2014. P. 1361-1376) hereinafter Zettinig, in view of Sharma et al. (U.S. Pub. No. 20150112182) hereinafter Sharma. 
Regarding claim 1, primary reference Zettinig teaches:
A method for personalizing a cardiac electrophysiology model for a patient (abstract, “a more complete personalization of cardiac EP”, page 1362, col 1, paragraph 2, “patient-specific electrophysiology in silico” describes the computerized cardiac electrophysiology model) comprising:
receiving electrophysiological measurements of the patient (page 1362, 1.2.3. Models of electrocardiogram and torso potential, paragraphs 1-2, A non-invasive alternative is to back-project electrical potentials measured at the body surface in the form of electrocardiograms (ECG)”; page 1363, 1.3. Aim of the Study, this section describes eh personalization of models from a 12-lead ECG signal which is considered to be an electrophysiological measurement of the patient; page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1365, 2.2.3. Electrocardiogram calculation, describes the computed ECG signals which are considered to be electrophysiological measurements of the patient; page 1366, 3. Experiments and results and 3.1. Evaluation of the proposed forward model, page 1368-1369, 3.2. Evaluation of the proposed data-driven estimation framework, specifically 3.2.1. Experimental protocol 3.2.3. Uncertainty analysis in cardiac diffusion parameters, which describe measurements for the ECG data); and 
personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a machine-learning personalization procedure (page 1362, 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization 
wherein the parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property (page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to 
Primary reference Zettinig further fails to teach:
Using a trained deep neural network (DNN)
However, the analogous art of Sharma of a feature extraction and modelling system for medical images using a trained deep neural network (abstract) teaches:
Using a trained deep neural network (DNN) ([0007]; see [0034] teaches to extracting features from medical image data, which teaches to primary reference Zettinig. Although it teaches to specifically anatomical features related to the physical cardiac function rather than electrophysiological, one would expect similar results in optimizing the machine learning system of Zettinig with the trained deep learning neural network of Sharma; [0041], “deep learning”; [0081], “a regressor trained using a deep neural network”; [0082], “using trained deep neural networks applied directly to medical image data of the patient” as shown in figure 10; [0084]; [0085]-[0088], the rained deep neural network parameter space determination is described; [0089]-[0096] as well as figure 12 describe the use of training images to determine the parameter set for the deep neural network based on the received medical image data; [0097]-[0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig to incorporate the use of specifically a trained 
Regarding claim 10, the combined references of Zettinig and Sharma teach all of the limitations of claim 1. Primary reference Zettinig further teaches:
wherein receiving electrophysiological measurements of the patient comprises:
receiving an ECG trace of the patient (pages 1362-1363, 1.2.3. Models of electrocardiogram and torso potential; page 1363, 2.2. Fast forward model of cardiac electrocardiogram, “Ultimately, ECG traces are computed and ECG features automatically calculated”; see figure 1 “ECG”; page 1365, 2.2.3. Electrocardiogram calculation; page 1368, 3.1.3. Analysis of computational efficiency, “The projection of the extracellular potentials to the torso and the calculations of the ECG traces are simple matrix operations”; page 1372, 3.2.4. Evaluation on real DCM cases, “clinical ECG data” and “Finally, Fig. 17 illustrates the simulated ECG chest leads overlaid on the measured ones for one representative patient”; figure 17; page 1373, 4.1. Discussion, see specifically col 2, paragraph 2).
Regarding claim 14, primary reference Zettinig teaches:
An apparatus for personalizing a cardiac electrophysiology model for a patient (abstract, “a more complete personalization of cardiac EP”, page 1362, col 1, paragraph 2, “patient-specific electrophysiology in silico” describes the computerized cardiac electrophysiology model), comprising:
3.1.3. Analysis of computational efficiency, paragraph 1); and 
receiving electrophysiological measurements of the patient (page 1362, 1.2.3. Models of electrocardiogram and torso potential, paragraphs 1-2, A non-invasive alternative is to back-project electrical potentials measured at the body surface in the form of electrocardiograms (ECG)”; page 1363, 1.3. Aim of the Study, this section describes eh personalization of models from a 12-lead ECG signal which is considered to be an electrophysiological measurement of the patient; page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1365, 2.2.3. Electrocardiogram calculation, describes the computed ECG signals which are considered to be electrophysiological measurements of the patient; page 1366, 3. Experiments and results and 3.1. Evaluation of the proposed forward model, page 1368-1369, 3.2. Evaluation of the proposed data-driven estimation framework, specifically 3.2.1. Experimental protocol and 3.2.3. Uncertainty analysis in cardiac diffusion parameters, which describe measurements for the ECG data); and 
personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a machine learning personalization procedure (page 1362, 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results), 
wherein the parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property (page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficients based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Primary reference Zettinig fails to teach:
a memory storing computer program instructions, which when executed by the processor cause the processor to perform operations comprising: 
using a trained deep neural network (DNN)

a memory storing computer program instructions, which when executed by the processor cause the processor to perform operations ([0101], “memory 1410 when execution of the computer program instructions is desired.”) comprising: 
using a trained deep neural network (DNN) ([0007]; see [0034] teaches to extracting features from medical image data, which teaches to primary reference Zettinig. Although it teaches to specifically anatomical features related to the physical cardiac function rather than electrophysiological, one would expect similar results in optimizing the machine learning system of Zettinig with the trained deep learning neural network of Sharma; [0041], “deep learning”; [0081], “a regressor trained using a deep neural network”; [0082], “using trained deep neural networks applied directly to medical image data of the patient” as shown in figure 10; [0084]; [0085]-[0088], the rained deep neural network parameter space determination is described; [0089]-[0096] as well as figure 12 describe the use of training images to determine the parameter set for the deep neural network based on the received medical image data; [0097]-[0099]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig to incorporate the use of specifically a trained deep neural network as taught by Sharma because using a machine-learning algorithm such as a trained deep neural network can learn the complex mapping between input parameters and the output quantity of interest which learns mapping from training data ([0024]) without requiring the previous extraction of features from an image ([0096]). 

A non-transitory computer readable medium storing computer program instructions for personalizing a cardiac electrophysiology model for a patient, the computer program instructions when executed by a processor cause the processor to perform operations (abstract, “a more complete personalization of cardiac EP”, page 1362, col 1, paragraph 2, “patient-specific electrophysiology in silico” describes the computerized cardiac electrophysiology model) comprising:
receiving electrophysiological measurements of the patient (page 1362, 1.2.3. Models of electrocardiogram and torso potential, paragraphs 1-2, A non-invasive alternative is to back-project electrical potentials measured at the body surface in the form of electrocardiograms (ECG)”; page 1363, 1.3. Aim of the Study, this section describes eh personalization of models from a 12-lead ECG signal which is considered to be an electrophysiological measurement of the patient; page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1365, 2.2.3. Electrocardiogram calculation, describes the computed ECG signals which are considered to be electrophysiological measurements of the patient; page 1366, 3. Experiments and results and 3.1. Evaluation of the proposed forward model, page 1368-1369, 3.2. Evaluation of the proposed data-driven estimation framework, specifically 3.2.1. Experimental protocol and 3.2.3. Uncertainty analysis in cardiac diffusion parameters, which describe measurements for the ECG data); and 
personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a machine 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results), 
wherein the parameter of the computational cardiac electrophysiology model corresponds to a spatially varying electrical cardiac tissue property (page 1364, col 1, i toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).

using a trained deep neural network (DNN)
However, the analogous art of Sharma of a feature extraction and modelling system for medical images using a trained deep neural network (abstract) teaches:
using a trained deep neural network (DNN) ([0007]; see [0034] teaches to extracting features from medical image data, which teaches to primary reference Zettinig. Although it teaches to specifically anatomical features related to the physical cardiac function rather than electrophysiological, one would expect similar results in optimizing the machine learning system of Zettinig with the trained deep learning neural network of Sharma; [0041], “deep learning”; [0081], “a regressor trained using a deep neural network”; [0082], “using trained deep neural networks applied directly to medical image data of the patient” as shown in figure 10; [0084]; [0085]-[0088], the rained deep neural network parameter space determination is described; [0089]-[0096] as well as figure 12 describe the use of training images to determine the parameter set for the deep neural network based on the received medical image data; [0097]-[0099]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig to incorporate the use of specifically a trained deep neural network as taught by Sharma because using a machine-learning algorithm such as a trained deep neural network can learn the complex mapping between input parameters and the output quantity of interest which learns mapping from training data ([0024]) without requiring the previous extraction of features from an image ([0096]). 
Claims 2-6, 15-18, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Sharma as applied to claims 1 or 14 or 22 above, and further in view of Harmouche, R., et al., (“Patient-specific model of a scoliotic torso for surgical planning,” Medical Imaging 2013: Image-Guided Procedures, Robotic Interventions, and Modelling. SPIE Medical Imaging, 2013. P. 1-7) hereinafter Harmouche. 
Regarding claim 2, the combined references of Zettinig and Sharma teach all of the limitations of claim 1. Primary reference Zettinig further teaches:
further comprising generating patient-specific anatomical heart and atlas-based torso models from medical image data of the patient (page 1362, 1.2.1. Models of cardiac action potential and 1.2.3. Models of electrocardiogram and torso potential, provide an overview of the anatomical models; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model. Page 1367, 3.1.1. Quantitative evaluation and convergence analysis of torso mapping and 3.1.2. Parameter evaluation of complete forward model; page 1368, 3.1.3. Analysis of computational efficiency, “anatomical model creation”; figures 2 and 3 show heart and torso anatomical models created), wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating the patient-specific values for the parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results. Regarding the “trained DNN”, secondary reference Sharma teaches to using the particular form of machine learning neural network as in the citations for claim 1).

further comprising generating patient-specific anatomical torso models from medical image data of the patient
However, the analogous art of Harmouche of a patient-specific model of a torso using magnetic resonance images (abstract) teaches:
further comprising generating patient-specific anatomical torso models from medical image data of the patient (pages 2-4, Materials and Methods, and figure 1 shows the surface topography of the torso that is generated from personalized MRI, x-ray, and surface topography data image data of a patient and teaches to Zettinig pages 1374-1375¸ 4.2. Perspectives which indicates that more imaging data could be used to generate a patient specific torso model rather than using an atlas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the use of patient-specific torso model as taught by Harmouche because specifically modelling soft tissue structures within the torso region can better predict outcomes of associated medical procedures and produce more accurate modelling inputs (page 1, Introduction). 
Regarding claim 3, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 2. Primary reference Zettinig further teaches:
further comprising:
generating a visualization of calculated patient-specific values for the parameter of the computational cardiac electrophysiology model on the patient-specific anatomical i toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in 
Regarding claim 4, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 2. Primary reference Zettinig further teaches:
further comprising: 
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational cardiac electrophysiology model (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials).
Regarding claim 5, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 4. Primary reference Zettinig further teaches:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Regarding claim 6, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 4. Primary reference Zettinig further teaches:
generating at least one of a visualization of the simulated transmembrane potentials on the patient-specific anatomical heart model or a visualization of the calculated body surface potentials on the patient-specific anatomical torso model (page 1363, 2.2. Fast forward model of cardiac electrocardiogram; page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials; page 1368, 3.1.3. Analysis of computational efficiency; page 1372-1373, 4.1. Discussion, “. For the mapping of potentials onto the body surface, an atlas of torso geometry was employed as 3D images of patient upper body were not available. The manual registration of the atlas against 2D contours outlined in the three sagittal, axial and longitudinal planes was ; figure 1 shows both the “heart potentials” on a patient-specific heart model as well as the “body surface potentials” with ECG electrode positions on the anatomical torso model. This model would be patient specific in the combined invention with the teachings of Harmouch as applied to claim 2 above).
Regarding claim 15, the combined references of Zettinig and Sharma teach all of the limitations of claim 14. Primary reference Zettinig further teaches:
wherein the operations further comprise generating patient-specific anatomical heart and atlas-based torso models from medical image data of the patient (page 1362, 1.2.1. Models of cardiac action potential and 1.2.3. Models of electrocardiogram and torso potential, provide an overview of the anatomical models; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model. Page 1367, 3.1.1. Quantitative evaluation and convergence analysis of torso mapping and 3.1.2. Parameter evaluation of complete forward model; page 1368, 3.1.3. Analysis of computational efficiency, “anatomical model creation”; figures 2 and 3 show heart and torso anatomical models created), and wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating the patient-specific values for the parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient and the patient-specific anatomical heart and torso models using machine learning (page 1362, 1.2.2. Model Personalization, provides an overview of 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized including myocardial diffusion. Section 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results. Regarding the “trained DNN”, secondary reference Sharma teaches to using the particular form of machine learning neural network as in the citations for claim 1).
Primary reference Zettinig further fails to teach:

However, the analogous art of Harmouche of a patient-specific model of a torso using magnetic resonance images (abstract) teaches:
wherein the operations further comprise generating patient-specific torso models from medical image data of the patient (pages 2-4, Materials and Methods, and figure 1 shows the surface topography of the torso that is generated from personalized MRI, x-ray, and surface topography data image data of a patient and teaches to Zettinig pages 1374-1375¸ 4.2. Perspectives which indicates that more imaging data could be used to generate a patient specific torso model rather than using an atlas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the use of patient-specific torso model as taught by Harmouche because specifically modelling soft tissue structures within the torso region can better predict outcomes of associated medical procedures and produce more accurate modelling inputs (page 1, Introduction). 
Regarding claim 16, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 15. Primary reference Zettinig further teaches:
wherein the operations further comprise:
generating a visualization of calculated patient-specific values for the parameter of the computational cardiac electrophysiology model on the patient-specific anatomical heart model (figure 2 shows the EP domains on the cardiac electrophysiology model. i toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the 
Regarding claim 17, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 15. Primary reference Zettinig further teaches:
wherein the operations further comprise: 
simulating transmembrane potentials at a plurality of locations in the patient-specific anatomical heart model using the personalized computational cardiac electrophysiology model (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials).
Regarding claim 18, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 17. Primary reference Zettinig further teaches:
wherein the operations further comprise:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Regarding claim 23, the combined references of Zettinig and Sharma teach all of the limitations of claim 22. Primary reference Zettinig further teaches:
wherein the operations further comprise generating patient-specific anatomical heart and atlas-based torso models from medical image data of the patient (page 1362, 1.2.1. Models of cardiac action potential and 1.2.3. Models of electrocardiogram and torso potential, provide an overview of the anatomical models; page 1363, 2.1. Patient-specific model of cardiac anatomy, describes the automatically estimate heart morphology from magnetic resonance images and generating an anatomical model. Page 1367, 3.1.1. Quantitative evaluation and convergence analysis of torso mapping and 3.1.2. Parameter evaluation of complete forward model; page 1368, 3.1.3. Analysis of computational efficiency, “anatomical model creation”; figures 2 and 3 show heart and torso anatomical models created), 

calculating the patient-specific values for the parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient and the patient-specific anatomical heart and torso models using machine learning (page 1362, 1.2.2. Model Personalization, provides an overview of personalization technology for cardiac electrophysiology models. See also 1.2.3. Models of electrocardiogram and torso potential; page 1363, 1.3. Aim of the study, the myocardial diffusion and heart electrical diffusivity are considered to be the parameter of computational cardiac electrophysiology; pages 1363-1365, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, “transmembrane potential (TMP) throughout the myocardium” and the model formulates electrical diffusion across the fiber directions; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, through 2.4. Implementation, describes the estimation of diffusion parameters which is considered to be the patient-specific parameter. Page 1367-1368, 3.1.2. Parameter evaluation of complete forward model, describes how different parameters influence the modeling of the output feature space of a particular cardiac model; on pages 1368-1372, in the section of 3.2. Evaluation of the proposed data-driven estimation framework, the experimental protocol and the evaluation using a machine-learning personalization procedure (see page 1370, 3.2.3. Evaluation on synthetic data) figure 14 shows the regressed surfaces for each of the diffusion parameters visualized 3.2.4. Evaluation on real DCM cases, describes the evaluation of the machine learning personalization model with the clinical ECG data for 19 dilated cardiomyopathy patients. Figure 17 shows the simulated ECG chest leads based on the personalized model with the actual measured results. Regarding the “trained DNN”, secondary reference Sharma teaches to using the particular form of machine learning neural network as in the citations for claim 1).
Primary reference Zettinig further fails to teach:
wherein the operations further comprise generating patient-specific torso models from medical image data of the patient 
However, the analogous art of Harmouche of a patient-specific model of a torso using magnetic resonance images (abstract) teaches:
wherein the operations further comprise generating patient-specific torso models from medical image data of the patient (pages 2-4, Materials and Methods, and figure 1 shows the surface topography of the torso that is generated from personalized MRI, x-ray, and surface topography data image data of a patient and teaches to Zettinig pages 1374-1375¸ 4.2. Perspectives which indicates that more imaging data could be used to generate a patient specific torso model rather than using an atlas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the use of patient-specific torso model as taught by Harmouche because specifically modelling soft tissue structures within the torso region can better predict outcomes of associated medical procedures and produce more accurate modelling inputs (page 1, Introduction). 

generating a visualization of calculated patient-specific values for the parameter of the computational cardiac electrophysiology model on the patient-specific anatomical heart model (figure 2 shows the EP domains on the cardiac electrophysiology model. This corresponds to the calculated diffusion coefficients for the myocardium, left ventricle and the right ventricle; see also the following citations for further descriptions of the patient-specific parameter values page 1364, col 1, paragraph 1, “electrical diffusion is formulated anisotropically” which is spatially varying across different directions; page 1365, col 1, paragraph 1, “The collision matrix A relaxes the distribution function fi toward the local value of the potential v and is defined such that anisotropic fiber-related diffusion is taken into account”;  page 1366, 2.3. Data-driven estimation of myocardium EP diffusion; page 1367 3.1.2. Parameter evaluation of complete forward model, “First, the forward model was run with myocardium diffusion cMyo ranging from 100 to 1000 mm2/s, LV and RV diffusivity were fixed”, “As illustrated in Fig. 9b, an almost linear dependence of the electrical axis on endocardial diffusion was observed. This was also expected, as diffusion differences in the Purkinje fibers intuitively change the depolarization pattern”, “linear dependence of DQRS on myocardial diffusion, and linear dependence of a on LV/RV endocardial diffusion”; pages 1368-1369, 3.2.1. Experimental protocol; pages 1370-1372, 3.2.3. Evaluation on synthetic data, diffusion parameters are personalized on the myocardium and left and right ventricles which are considered to be spatially variant cardiac tissues; page 1372, 3.2.4. Evaluation on real DCM cases, “estimated diffusion coefficeints based on measured QRS duration and electrical axis. With the parameters spatially variant as the myocardium, left ventricle, and right ventricle. Pages 1373-1374 further describe the diffusion parameters calculated and the use of the personalized model to determine ECG figures as shown in figure 17. See specifically 1374, col 1, paragraphs 2-4 such as “It has been shown in this paper that QRS duration varies linearly with myocardial diffusion (cMyo), while the electrical axis varies linearly with increasing left endocardial diffusion (cLV ) when the right endocardial diffusion (cRV ) is decreased at the same time such that their sum is constant”).
Regarding claim 25, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 23. Primary reference Zettinig further teaches:
wherein the operations further comprise: 
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational cardiac electrophysiology model (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials).

wherein the operations further comprise:
calculating body surface potentials at a plurality of locations on the patient- specific anatomical torso model based on the simulated transmembrane potentials (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Claims 7, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Sharma, in further view of Harmouche as applied to claims 2 or 15 or 23 above, and further in view of Ashikaga, H., et al., (“Feasibility of Image-Based Simulation to Estimate Ablation Target in Human Ventricular Arrhythmia,” Heart Rhythm. Vol 10(8), 2013. P. 1109-1116) hereinafter Ashikaga. 

further comprising:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model
However, the analogous art of Ashikaga of an image-based simulation for determining target region estimations for ablation therapy (abstract) teaches:
further comprising:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model (page 3, Electrophysiology Study and Ablation, Image Processing, Computer Simulation, “biophysically detailed model of whole heart electrophysiology to simulate VT”; page 4, Image-based simulation; pages 4-5, Comparison, describes the use of an image-based simulation of propagation of excitation wavefronts for a cardiac electrophysiological intervention for ablation therapy; page 6, Feasibility; page 7, Comparison with other advanced mapping systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, and Harmouche to incorporate the simulation of an electrophysiological intervention from a simulated electrophysiological model as taught by Ashikaga because pre-procedural estimation of the location and the Feasibility, paragraph 1).
Regarding claim 19, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 15. Primary reference Zettinig further fails to teach:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model
However, the analogous art of Ashikaga of an image-based simulation for determining target region estimations for ablation therapy (abstract) teaches:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model (page 3, Electrophysiology Study and Ablation, Image Processing, Computer Simulation, “biophysically detailed model of whole heart electrophysiology to simulate VT”; page 4, Image-based simulation; pages 4-5, Comparison, describes the use of an image-based simulation of propagation of excitation wavefronts for a cardiac electrophysiological intervention for ablation therapy; page 6, Feasibility; page 7, Comparison with other advanced mapping systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, and Harmouche to incorporate the simulation of an electrophysiological intervention from a simulated electrophysiological Feasibility, paragraph 1).
Regarding claim 27, the combined references of Zettinig, Sharma, and Harmouche teach all of the limitations of claim 23. Primary reference Zettinig further fails to teach:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model
However, the analogous art of Ashikaga of an image-based simulation for determining target region estimations for ablation therapy (abstract) teaches:
wherein the operations further comprise:
simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model (page 3, Electrophysiology Study and Ablation, Image Processing, Computer Simulation, “biophysically detailed model of whole heart electrophysiology to simulate VT”; page 4, Image-based simulation; pages 4-5, Comparison, describes the use of an image-based simulation of propagation of excitation wavefronts for a cardiac electrophysiological intervention for ablation therapy; page 6, Feasibility; page 7, Comparison with other advanced mapping systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, and Harmouche to incorporate the Feasibility, paragraph 1).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Sharma, in view of Harmouche, in further view of Ashikaga as applied to claim 7 above, and further in view of Mansi et al. (U.S. Pub. No. 20140022250) hereinafter Mansi. 
Regarding claim 8, the combined references of Zettinig, Sharma, Harmouche and Ashikaga teach all of the limitations of claim 7. Primary reference Zettinig further fails to teach:
wherein simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model comprises:
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational model of cardiac electrophysiology with a stimulus current added at at least one spatial location corresponding to a location of a pacing catheter or an ablation location
However, the analogous art of Mansi of a patient-specific planning and guidance system for ablation procedures (abstract) teaches:
wherein simulating one or more cardiac electrophysiological intervention using the personalized computational cardiac electrophysiology model comprises:
simulating transmembrane potentials at a plurality of locations in the patient- specific anatomical heart model using the personalized computational model of cardiac 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, Harmouche, and Ashikaga to incorporate the stimulus current modelling of an ablation catheter on a personalized cardiac electrophysiological model as taught by Mansi because combining the advanced measurements with the in-silico pacing simulations can guide electrophysiologists to the correct ablation sites while minimizing life-threatening risks for the patient ([0005]). 
Regarding claim 9, the combined references of Zettinig, Sharma, Harmouche Ashikaga, and Mansi teach all of the limitations of claim 8. Primary reference Zettinig further teaches:
further comprising:
1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model); and 
generating a simulated ECG signal based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
Claims 11, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Sharma as applied to claims 1 or 14 or 22 above, and further in view of Chinchapatnam, P., et al., (“Model-Based Imaging of Cardiac Apparent Conductivity and Local Conduction Velocity for Diagnosis and Planning of Therapy,” IEEE Transactions on Medical Imaging. Vol 27(11), 2008. P. 1631-1642) hereinafter Chinchapatnam. 
Regarding claim 11, the combined references of Zettinig and Sharma teach all of the limitations of claim 1. Primary reference Zettinig further fails to teach:

calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN
However, the analogous art of Chinchapatnam of a fast electrophysiological model to estimate conduction velocities (abstract) teaches:
wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN (page 1633, III. Apparent Conductivity Parameter Estimation, pages 1634-1635, B. Local Conductivity, describes the specific conduction parameter calculation. Figure 10 shows the estimated conduction velocity maps calculated through the conduction processing steps; pages 1635-1636, A. AC Estimation algorithm, this estimation algorithm describes how the system provides estimates for AC values on a mesh of cardiac tissue. See specifically the related descriptions of the estimated AC maps and calculations on pages 1637-1638; note that secondary reference Sharma teaches to the use of a trained deep neural network as the form of machine learning optimization for the model).

Regarding claim 20, the combined references of Zettinig and Sharma teach all of the limitations of claim 14. Primary reference Zettinig further fails to teach:
wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN
However, the analogous art of Chinchapatnam of a fast electrophysiological model to estimate conduction velocities (abstract) teaches:
wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN (page III. Apparent Conductivity Parameter Estimation, pages 1634-1635, B. Local Conductivity, describes the specific conduction parameter calculation. Figure 10 shows the estimated conduction velocity maps calculated through the conduction processing steps; pages 1635-1636, A. AC Estimation algorithm, this estimation algorithm describes how the system provides estimates for AC values on a mesh of cardiac tissue. See specifically the related descriptions of the estimated AC maps and calculations on pages 1637-1638; note that secondary reference Sharma teaches to the use of a trained deep neural network as the form of machine learning optimization for the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the conduction velocity value calculation feature as taught by Chincapatnam because for clinical applications, augmentation of measured isochronal data with additional maps related to electrical conduction parameters of the myocardial tissue may be highly beneficial in the management of cardiac conditions such as arrhythmia (page 1631, col 2, paragraph 1). 
Regarding claim 28, the combined references of Zettinig and Sharma teach all of the limitations of claim 22. Primary reference Zettinig further fails to teach:
wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:

However, the analogous art of Chinchapatnam of a fast electrophysiological model to estimate conduction velocities (abstract) teaches:
wherein personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific conduction velocity values based on the electrophysiological measurements of the patient using the trained DNN (page 1633, III. Apparent Conductivity Parameter Estimation, pages 1634-1635, B. Local Conductivity, describes the specific conduction parameter calculation. Figure 10 shows the estimated conduction velocity maps calculated through the conduction processing steps; pages 1635-1636, A. AC Estimation algorithm, this estimation algorithm describes how the system provides estimates for AC values on a mesh of cardiac tissue. See specifically the related descriptions of the estimated AC maps and calculations on pages 1637-1638; note that secondary reference Sharma teaches to the use of a trained deep neural network as the form of machine learning optimization for the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the conduction velocity value calculation feature as taught by Chincapatnam because for clinical . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Sharma as applied to claim 1 above, and further in view of Hurtado, D., et al., (“Computational modeling of electrocardiograms: Repolarization and T-wave polarity in the human heart,” Computational Methods Biomechanical Biomedical Engineering. Vol 17(9), 2014. P. 986-996) hereinafter Hurtado. 
Regarding claim 12, the combined references of Zettinig and Sharma teach all of the limitations of claim 1. Primary reference Zettinig further fails to teach:
wherein the electrophysiological measurements of the patient comprise t-wave measurements of the patient, and personalizing a computational cardiac electrophysiology model by calculating patient-specific values for a parameter of the computational cardiac electrophysiology model based on the electrophysiological measurements of the patient using a trained deep neural network (DNN) comprises:
calculating spatially varying patient-specific action potential duration values based on the t-wave measurements of the patient using the trained DNN
However, the analogous art of Hurtado of a modelling system for measuring action potential durations at different locations throughout the human heart (abstract) teaches:
wherein the electrophysiological measurements of the patient comprise t-wave measurements of the patient (pages 8-10, Global excitation of a human heart, describe 
calculating spatially varying patient-specific action potential duration values based on the t-wave measurements of the patient using the trained DNN (pages 8-10, Global excitation of a human heart, describe the characteristic depolarization and repolarization pattern of the positive t-wave in electrocardiograms; figure 6 shows the action potential spatially variant propagation throughout heart tissue visually which is based on the t-wave measurements calculated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the t-wave measurements and action potential visualization as taught by Hurtado because irregular t-wave measurement such as Inverted T-waves can indicate coronary ischemia, Wellens’ syndrome, left ventricular hypertrophy, or central nervous system disorders; tall and narrow symmetrical T-waves can indicate hyperkalemia; flat T-waves can indicate coronary ischemia or hypokalemia. Therefore the further analysis can provide greater insight for physicians making diagnoses (page 2, paragraph 1). 
Claims 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zettinig, in view of Sharma as applied to claims 1 or 14 or 22 above, and further in view of Prakosa, A., et al., (“Cardiac Electrophysiological Activation Pattern Estimation From Images Using a Patient-Specific Database of Synthetic Image Sequences,” IEEE Transactions on Biomedical Engineering. Vol 61(2), 2014. P. 235-245) hereinafter Prakosa, in further view of Shen et al. (U.S. Pub. No. 20160148078) hereinafter Shen.
Regarding claim 13, the combined references of Zettinig and Sharma teach all of the limitations of claim 1. Primary reference Zettinig further teaches:
simulating transmembrane potentials in the cardiac geometry using the computational cardiac electrophysiology with the sampled values for the parameter (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials), 
propagating the simulated transmembrane potentials to body surface potentials on a torso geometry (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the TMP”; page 1365, 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model), and 
2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model). 
	Primary reference Zettinig further fails to teach:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model, and 
each of the synthetic training samples is generated by randomly sampling values for the parameter of the computational cardiac electrophysiology model for plurality of regions of a cardiac geometry in predetermined ranges for the regions, 
However, the analogous art of Prakosa of a cardiac electrophysiology machine learning algorithm modelling system (abstract) teaches:
wherein the trained machine learning algorithm is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”; note that secondary reference Sharma teaches to using a deep neural network as the machine learning algorithm as applied to claim 1 above), and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for plurality of regions of a cardiac geometry in predetermined ranges for the regions (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figure 5 shows the clinical 3-D MR sequences comparison to ground truth values which are considered to be a plurality of regions for each training sample data with figure 2 showing the cardiac geometry in relation to created meshes for a plurality of cardiac regions and ranges; figure 6 further shows the VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”;), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the machine learning training data based on ECG traces as taught by Prakosa because the electrokinematic relationship is very complex, and generating a patient-specific database, so that the learning is done on cases relatively close to the patient condition increases accuracy of the model (page 236, col 1 , paragraph 4). Optimizing the learning approach determines which kinematic descriptor is most correlated with the electrophysiology waves (page 236, col 2, paragraph 2). 
Primary reference Zettinig further fails to teach:
each of the training samples is generated by randomly sampling values
However, the analogous art of Shen of a convolutional neural network training method (abstract) teaches:
each of the training samples is generated by randomly sampling values ([0029], “For example, if the type of analysis to be performed by the convolutional neural network is identification of faces in images, then the set of training inputs includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, and Prakosa to incorporate the training data random sampling for machine learning as taught by Shen because using random sampling of training data increases the overall accuracy of the model and limits variations such as sampling errors. 
Regarding claim 21, the combined references of Zettinig and Sharma teach all of the limitations of claim 14. Primary reference Zettinig further teaches:
simulating transmembrane potentials in the cardiac geometry using the computational cardiac electrophysiology with the sampled values for the parameter (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials),
propagating the simulated transmembrane potentials to body surface potentials on a torso geometry (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model), and 
generating an ECG trace based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model).
	Primary reference Zettinig further fails to teach:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model, and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for plurality of regions of a cardiac geometry in predetermined ranges for the regions, 
However, the analogous art of Prakosa of a cardiac electrophysiology machine learning algorithm modelling system (abstract) teaches:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”; note that secondary reference Sharma teaches to using a deep neural network as the machine learning algorithm as applied to claim 1 above), and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for plurality of regions of a cardiac geometry in predetermined ranges for the regions (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figure 5 shows the clinical 3-D MR sequences comparison to ground truth values which are considered to be a plurality of regions for VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”;), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the machine learning training data based on ECG traces as taught by Prakosa because the electrokinematic relationship is very complex, and generating a patient-specific database, so that the learning is done on cases relatively close to the patient condition increases accuracy of the model (page 236, col 1 , paragraph 4). Optimizing the learning approach determines which kinematic descriptor is most correlated with the electrophysiology waves (page 236, col 2, paragraph 2). 
Primary reference Zettinig further fails to teach:
each of the synthetic training samples is generated by randomly sampling values
However, the analogous art of Shen of a convolutional neural network training method (abstract) teaches:
each of the synthetic training samples is generated by randomly sampling values ([0029], “For example, if the type of analysis to be performed by the convolutional neural 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, and Prakosa to incorporate the training data random sampling for machine learning as taught by Shen because using random sampling of training data increases the overall accuracy of the model and limits variations such as sampling errors. 
Regarding claim 29, the combined references of Zettinig and Sharma teach all of the limitations of claim 22. Primary reference Zettinig further teaches: 
simulating transmembrane potentials in the cardiac geometry using the computational cardiac electrophysiology with the randomly sampled values for the parameter (page 1363, 2.2.1. LBM-EP: Lattice-Boltzmann model of myocardium transmembrane potentials, Cardiac EP is computed according to the phenomenological mono-domain model proposed by Mitchell and Schaeffer (2003), which describes the normalized transmembrane potential (TMP) throughout the myocardium with the following equation: see equation (1) and figure 2, “heart potentials”; page 1366, 2.4. Implementation, simulation of transmembrane and extracellular potentials), 
propagating the stimulated transmembrane potentials to body surface potentials on a torso geometry (page 1362, 1.2.2. Model personalization; page 1365, 2.2.2. Boundary element model of torso potentials, “For the propagation of electrical potentials through the body, it is necessary to estimate cardiac extracellular potentials from the 2.2.3. Electrocardiogram calculation; note that the Harmouche reference teaches to a patient-specific anatomical torso model), and 
generating an ECG trace based on the body surface potentials (page 1365, 2.2.3. Electrocardiogram calculation, from the potentials at the torso, the standard Einthoven, Goldberger, and Wilson leads are computed; pages 1365-1366, 2.3. Data-driven estimation of myocardium EP diffusion, page 1366, 2.4. Implementation; page 1368, 3.1.3. Analysis of computational efficiency; page 1372, 3.2.4. Evaluation on real DCM cases, figure 17 shows the simulated ECG chest leads based on the body surface potentials and forward model). 
	Primary reference Zettinig further fails to teach:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model, and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for plurality of regions of a cardiac geometry in predetermined ranges for the regions, 
However, the analogous art of Prakosa of a cardiac electrophysiology machine learning algorithm modelling system (abstract) teaches:
wherein the trained DNN is trained using synthetic training samples having known ground truth ECG traces and known ground truth values for the parameter of the computational cardiac electrophysiology model (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”; note that secondary reference Sharma teaches to using a deep neural network as the machine learning algorithm as applied to claim 1 above), and 
each of the synthetic training samples is generated by sampling values for the parameter of the computational cardiac electrophysiology model for plurality of regions of a cardiac geometry in predetermined ranges for the regions (pages 240-242, V. Results, A. Activation Pattern Validation on Synthetic Data, and B. Activation Pattern Evaluation on Clinical Data;  “Since we have the ground truth LV endocardial electrical activation time of the patient acquired using noncontact mapping study, we are able to compare our prediction with this measurement” and “We computed the mean and variance of the electrophysiological database created previously with the patient’s LV endocardial electrical activation time ground truth value. Then, we were able to compare our prediction with these values” figure 5 shows the clinical 3-D MR sequences comparison to ground truth values which are considered to be a plurality of regions for VI. Discussion, describes the use of ground truth values in the learning process for the machine learning algorithm and the types of errors within the simulations; pages 243-244, VII. Conclusion, “As the generated synthetic cardiac MR sequences have electrokinematic “ground truth” information, we have performed an inverse electrokinematic learning on this patient-specific database”;), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig and Sharma to incorporate the machine learning training data based on ECG traces as taught by Prakosa because the electrokinematic relationship is very complex, and generating a patient-specific database, so that the learning is done on cases relatively close to the patient condition increases accuracy of the model (page 236, col 1 , paragraph 4). Optimizing the learning approach determines which kinematic descriptor is most correlated with the electrophysiology waves (page 236, col 2, paragraph 2). 
Primary reference Zettinig further fails to teach:
each of the synthetic training samples is generated by randomly sampling values
However, the analogous art of Shen of a convolutional neural network training method (abstract) teaches:
each of the synthetic training samples is generated by randomly sampling values ([0029], “For example, if the type of analysis to be performed by the convolutional neural 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardiac electrophysiological model personalization method of Zettinig, Sharma, and Prakosa to incorporate the training data random sampling for machine learning as taught by Shen because using random sampling of training data increases the overall accuracy of the model and limits variations such as sampling errors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785